 



Exhibit 10.11

THIS AFFILIATED BUSINESS ARRANGEMENT AGREEMENT (the “Agreement”) is made this
17th day of December, 2002 (the “Effective Date”) by and between BWC MORTGAGE
SERVICES, a Partnership filed in California (“BWC”) and REDDING SERVICE
CORPORATION, a California corporation (“Redding”).

RECITALS

     A.     WHEREAS, BWC and Redding currently have a relationship wherein
Redding performs services for BWC and receives reasonable compensation in
connection with the performance of mortgage services for the clients of Redding;
and,

     B.     WHEREAS, the parties wish to establish and mutually own a Division
of BWC (“the Division”) to operate several branches (“the Branches”) dedicated
to provide mortgage services to Redding’s clients at the Branches.

AGREEMENT

     NOW, THEREFORE, in consideration of the covenants contained herein, and
such other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

     1.     Establishment of the Division and the Branches.

            The parties agree to form the Division to be operated for the
benefit of BWC and Redding as partners therein. Although the Division will
technically be within the structure of BWC, Redding shall have a fifty-one
percent (51%) equitable interest therein with all rights and responsibilities as
if it were a partner of BWC only as to the Division and its operations. BWC’s
interest in the Division shall be as to a forty-nine percent (49%) equitable
interest therein.

            The Division shall establish the Branches at the offices of Redding
at the premises of the Redding’s branch office in Redding, 1951 Churn Creek
Road, Redding, California 96002, and in Roseville, 1504 Eureka Road, Suite 100,
Roseville, California 95661, for the purpose of conducting mortgage business to
service the clients of Redding Bank. The parties shall mutually agree on space
and facilities issues as to these Branches and as to the opening of additional
Branches in the future.

     2.     License and Operation of Branches.

             A.     BWC agrees to keep its California Department of Real Estate
(“DRE”) real estate broker license current during the term of this Agreement and
to act as the broker of record, and add the Branches as branch offices of BWC.
The

1



--------------------------------------------------------------------------------



 



Branches shall be operated under the name “RBC MORTGAGE SERVICES.” The parties
agree that the name “BWC MORTGAGE” is the sole property of BWC, and in the event
of the termination of this Agreement, BWC will retain all rights of use of that
name. The parties further agree that the name “RBC MORTGAGE SERVICES” is the
sole property of Redding Service Corporation, and in case of the termination of
this Agreement, Redding will retain all rights of use of that name.

             B.     The parties will mutually designate the loan officers for
the Branches, which persons shall be licensed under BWC. BWC will make its loan
processors available to the Branches for processing at the principal office of
BWC. The cost of such processors will be charged to and paid promptly by the
Branches on the basis of Three Hundred Ninety Five Dollars ($395.00) per closed
loan application. The parties may later determine to employ one or more loan
processors to be dedicated solely to performing services for a Branch, in which
case the respective Branch will be charged by BWC for such employment costs and
will be credited for the processing fees from its loans.

     3.     Duties of the Parties as to the Division and the Branches.

             BWC shall manage the Division and shall do the following in
managing each Branch during the term of this Agreement:

             A.     Manage all Division and Branch personnel and assure that all
persons performing acts requiring a DRE license be duly licensed under BWC.

            B.     Operate the Division and the Branch in accordance with the
policies and procedures of BWC.

            C.     Maintain separate internal accounts for the Division.

            D.     Keep separate books and records of the Division based on the
operation of the Branches.

            E.      Provide equal priority with other loan processing done by
BWC for the loan processing of the Division.

            F.     Conduct the Division and the Branch with the highest ethical
standards, in full compliance with all applicable federal, state and local laws
and regulations, including the requirements of the DRE and the Real Estate
Settlement Procedures Act, 12 USC 2601 et. seq. All trust funds arising from the
business of a Branch shall be maintained in compliance with Business and
Professions Code Section 10145.

            The parties shall mutually determine any initial capital needed to
start the Division and the Branches and the credit that they may have for
capital already invested

2



--------------------------------------------------------------------------------



 



towards this from their existing relationship. Upon the request of BWC, the
parties will contribute, in proportion to their ownership, additional capital
for the operation of the Division if BWC determines that the revenues from the
Division or the Branches will be insufficient to cover the costs of operation
thereof. The parties shall mutually agree on the basis for all charges and
allocations to the Division or the Branches to be made by either party. The
parties shall also mutually establish a budget for the Division, and BWC shall
then provide monthly reports on the financial performance of the Division. BWC,
on behalf of the parties and subject to reimbursement, shall pay promptly all
overhead and operating expenses of the Division and the Branches, including any
rent, utilities, taxes, salaries for Division and Branch staff and compensation
for agents (including employee benefits). Net profits from the Division shall be
distributed proportionate to ownership on a monthly basis.

     4.     Term.

     This Agreement shall commence upon the Effective Date and shall continue
for a one-year period. If neither party gives written notice of termination
within 30 days of the end of the one-year term, then this Agreement shall remain
in effect for a subsequent year, subject to termination by written notice within
30 days of the end of the subsequent term. Notwithstanding the foregoing, it is
expressly agreed that either party to this Agreement may terminate this
Agreement at any time during the initial or extended term by giving the other
party a written notice of termination, which notice shall provide for
termination of this Agreement not less than 120 days following the date of such
written notice.

3



--------------------------------------------------------------------------------



 



     5.     Proprietary Information and Files.

     All files pertaining to the transactions conducted by the Division and the
Branches during the term of this Agreement are the property of BWC, subject to
the rights of the parties arising from this Agreement, and shall be owned by and
delivered to BWC immediately upon request, or upon termination of this
Agreement.

     6.     Indemnity and Hold Harmless.

     Each party agrees to indemnify and hold harmless the other party from all
claims, demands, liabilities, judgments, and arbitration awards, including costs
and attorney’s fees, to which either party is subjected, which arises or
pertains to the failure of the other party to perform its obligations under this
Agreement.

     7.     Miscellaneous.

            A.     Construction: Governing Law.

                     This Agreement shall be interpreted, construed and governed
by the law of the State of California.

            B.     Attorney’s Fees.

                     In the event of any litigation or dispute resolution
proceeding to construe, interpret or enforce this Agreement, or any of the other
agreements and documents executed pursuant hereto or incorporated herein, the
prevailing party shall be entitled to recover reasonable attorney’s fees in
addition to such other relief as the court or arbitrator may award.

            C.     Negotiation - Mediation. The parties will attempt in good
faith to resolve promptly any dispute, controversy, or claim arising out of or
relating to this Agreement or any claimed breach thereof by direct negotiation
between principals of the parties who have authority to settle the controversy.
To facilitate such negotiations, it is agreed that a disputing party shall give
the other party written notice of the dispute providing reasonable particularity
with respect to all issues deemed to be controverted or disputed. Within ten
(10) days after such notice is given, the principals of the parties shall meet
at a mutually acceptable time and place, and thereafter as often as those
individuals reasonably deem necessary to exchange relevant information and
attempt to resolve all disputes.

                     If the disputes have not been resolved within thirty
(30) days after the disputing party gives notice, or if the party receiving
notice declines to meet, either party may initiate mediation of the controversy,
claim or dispute in accordance with the following mediation provisions. Upon
failure of the negotiations as set forth above, the

4



--------------------------------------------------------------------------------



 



parties to this Agreement agree to mediate any dispute, controversy or claim
arising out of this Agreement prior to resorting to arbitration as hereinafter
provided. Mediation is a process in which parties attempt to resolve a dispute
by submitting it to an impartial, neutral mediator who is authorized to
facilitate the resolution of the dispute, but who is not empowered to impose a
settlement on the parties. The parties shall attempt to mutually agree upon an
impartial mediator, which mediator shall be appointed jointly and compensated
equally by the parties. In the event the parties are unable to agree on an
impartial mediator, then and in that event each party shall submit to the other
a list with five (5) names of attorneys who practice in Shasta County, and have
no ongoing professional or business relationship with either of the parties.
From the lists, the parties shall, beginning with BWC, cross unacceptable names
from the list until such time as two (2) potential mediators remain. The
potential remaining mediators shall then be contacted to determine if they are
available and willing to act as mediator. In the event that both are willing and
able to act as mediator, the mediator shall be chosen alphabetically, with the
mediator’s last name serving as the alphabetical basis for choice. Should none
of the original list of mediators be available, new lists shall be prepared and
the process again undertaken.

                     Following mediation or in the event that for any reason no
mediation has been held, all disputes, controversies or claims shall be resolved
by binding arbitration as hereinafter set forth.

                     If a party commences an arbitration or court action based
on a dispute or claim as to which this section applies, without first attempting
to resolve the matter through mediation, then and in that event, such party
shall not be entitled to recover attorney’s fees, costs or expert fees, even if
they would otherwise be available to that party in any such arbitration or court
action.

            D.     Arbitration.

                     Any controversy among parties arising from or relating to
the performance or interpretation of this Agreement is subject to arbitration.
The parties therefore agree that any dispute, controversy or claim, in law or
equity, arising between themselves out of this Agreement which is not settled
through mediation must be decided by neutral binding arbitration and not by
court action, except as provided by California Law for Judicial Review of
Arbitration Proceedings.

                     Arbitration shall be conducted under and pursuant to the
provisions of California Code of Civil Procedure § 1280, et seq., including the
provisions of § 1283.05, as are in effect at the time of the arbitration, and
judgment may be entered on the award as therein provided.

                     If any party refuses or neglects to appear at or
participate in arbitration after reasonable notice, the arbitrator may decide
the controversy in accordance with whatever evidence is presented by the party
or parties who do

5



--------------------------------------------------------------------------------



 



participate. The arbitrator may award any remedy that is just and equitable in
the arbitrator’s opinion. The arbitrator will award to the prevailing party or
parties such sums as are proper to compensate for the time, expense, and trouble
of arbitration, including arbitration fees, attorney fees and costs, and expert
fees. The arbitrator will retain jurisdiction of a controversy even if a party
or parties to the dispute will not or cannot be joined in the arbitration
proceedings.

            E.     Binding.

                    This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.



           F.      Notices.

                    Any notice, demand or request required hereunder shall be
given in writing (at the addresses set forth below) by any of the follow means:
(i) personal services, (ii) electronic communication, whether by telex,
telegram, or telecopying, (iii) overnight courier, or (iv) first class mail.

          To BWC:   BWC Mortgage Services
Attn: Scott Simonich
3130 Crow Canyon Place, Suite 240
San Ramon, CA 94583
Fax: (925) 806-0918

          To Redding:   Redding Service Corporation
Attn: Michael Mayer
1951 Churn Creek Road
Redding, CA 96002
Fax: (530) 224-2220

     IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below.

        DATED: 

--------------------------------------------------------------------------------

BWC MORTGAGE SERVICES     By  

--------------------------------------------------------------------------------

  DATED: 

--------------------------------------------------------------------------------

REDDING SERVICE CORPORATION

6